DeviN, J.
The plaintiff assigns error in the ruling of the trial court in the admission of certain testimony, and in the court’s charge to the jury in the particulars specified. We have examined each of these assignments of error and are unable to perceive harm to the plaintiff as result of any of the rulings complained of.
Though the evidence was sharply contradictory, this was submitted to the jury fairly, and the applicable principles of law arising thereon correctly stated. G.S. 1-180; Gibbs v. Armstrong, ante, 219, 63 S.E. 2d 551. The issues of fact raised by the pleadings and the testimony were decided by the jury against the contentions of the plaintiff, and the result will not be disturbed.
No error.